Citation Nr: 1534369	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-25 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for a right wrist strain.  

2.  Entitlement to an initial compensable rating for a left wrist strain with a left distal wrist lesion.  

3.  Entitlement to an initial compensable rating for a right thumb strain.

4.  Entitlement to an initial compensable rating for a left ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 
INTRODUCTION

The Veteran had active air service from July 1982 to September 1986 and from January 1989 to August 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


REMAND

Regrettably, the Board finds that further development is required before the claims on appeal are decided.  In a July 2015 statement, the Veteran's representative argued that the Veteran's bilateral wrist, right thumb, and left ankle disabilities had increased in severity since their last VA examination and that therefore he should be afforded a new VA examination to determine the current level of severity of all impairment resulting from those disabilities.  The Veteran's representative also argued that, given the length of time since the Veteran's last VA examination, the evidence currently of record is not sufficient to decide the claims on appeal.  

Further review of the record shows that the Veteran was last afforded a VA examination of his wrists, right hand, and left ankle in November 2012.  In addition, the last time a search for available VA Medical Center treatment records was made occurred in December 2012.    

Given the length of time since the Veteran's last VA examination and the fact that there has not been a search for current treatment records since December 2012, the Board agrees that the Veteran should be afforded the appropriate VA examinations to determine the current level of severity of all impairment caused by his service-connected bilateral wrist, right thumb, and left ankle disabilities.  

Additionally, any current treatment records should be identified and obtained before a decision is made in this case.  
Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for VA examination(s) by examiner(s) with sufficient expertise to determine the current level of severity of all impairment resulting from the service-connected right wrist strain, left wrist strain with a left distal wrist lesion, right thumb strain, and left ankle strain.  The examiner(s) must review the claims file and must note that review in the report(s).  Any indicated studies should be performed.  The examiner(s) should discuss in the examination report(s) all pathology, and symptomatology, found on evaluation to be associated with each of these service-connected disabilities.  

3.  Confirm that the VA examination reports comport with this remand.  Undertake any other development found to be warranted.

4.  Then, readjudicate the claims of entitlement to initial compensable ratings for right and left wrist disabilities, a right thumb disability, and a left ankle disability.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2014).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

